Citation Nr: 0725308	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-41 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, Esq. 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1975 and from January 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  The veteran testified at a 
hearing before the Board in April 2007.  


FINDING OF FACT

The veteran's residuals of frostbite of the right and left 
foot, and residuals of frostbite of the right and left hand, 
have a combined disability rating of 80 percent.  His 
service-connected disabilities are not shown to be of such 
severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2006), provide for a total rating when there is a single 
disability or a combination of disabilities that result in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2006), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2006).  

The veteran received an honorable discharge for his first 
period of active duty from August 1972 to January 1975.  A 
December 1977 VA administrative decision determined that the 
veteran's second period of service from January 1975 to 
August 1977 resulted in a discharge under dishonorable 
conditions due to willful and persistent misconduct.  
Therefore, the veteran is only entitled to VA compensation 
benefits for any condition from his first period of service.  

Here, the veteran is service-connected for residuals of 
frostbite of the right and left foot, each evaluated as 30 
percent disabling and residuals of frostbite of the right and 
left hand, each evaluated as 20 percent disabling.  The 
combined disability rating is 80 percent.  The veteran thus 
meets the percentage criteria laid out in 38 C.F.R. 
§ 4.16(a).  

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that the veteran completed four years of high 
school.  He has worked as a truck driver, machine operator, 
gas pump assembler, and assistant cook.  He has been 
unemployed since November 2000.  The veteran reported being 
unable to take any jobs involving physical labor.  The Board 
notes that the veteran has stated that he had to stop working 
as a truck driver and cook because his hands and feet would 
cramp up, and it was also hard for him to grasp and manually 
manipulate things.  However, nothing in the evidence of 
record specifically shows that the veteran's 
service-connected disabilities alone played any role in his 
ceasing to be employed.  

On VA examination in January 2003, the veteran complained of 
having cramps, numbness, and a burning sensation in his hands 
and feet.  He also reported being sensitive to cold in his 
hands and feet.  He stated that at the time of his cold 
injury, his feet and hands became dark, there was no feeling 
in them, and his skin was peeling.  He also reported 
suffering from insomnia.  Examination showed decreased 
sensitivity in his feet and hands.  There was callosity in an 
area of the heel and a dark color in the frontal part of his 
feet.  There was no edema or Raynaud's phenomenon, and the 
reflexes were normal.  The skin of the feet was thinning, and 
there was excess sweating in the hands and feet.  An x-ray of 
the ankles showed mild degenerative joint disease, and an x-
ray of the feet showed degenerative joint disease.  The 
examiner diagnosed the veteran with significant residuals of 
cold injury in the hand and feet, pes planus, calluses, and 
tinea pedis.  

VA medical records dated from June 2003 to November 2006 show 
that the veteran received periodic treatment for the 
residuals of cold injury in his feet.  These records do not 
mention the extent to which his service-connected 
disabilities rendered the veteran unemployable.  

On VA examination in August 2003, the examiner noted that the 
veteran had a history of hypertension, hepatitis C, and 
chronic renal insufficiency.  Examination revealed that the 
hands were a little bit colder than the skin above his hands, 
and the temperature of the feet was similar to the 
temperature above the ankles.  There was normal range of 
motion in the ankles and mild decreased sensitivity in the 
feet.  The examiner diagnosed the veteran with hypertension, 
active hepatitis C, drug addiction and alcohol dependence, 
chronic renal insufficiency, mild residuals from frostbite of 
the feet and hands, mild tinea pedis, and degenerative joint 
disease of the ankles and feet.  He found that the veteran 
had significant functional impairment which interfered with 
his ability to work at his daily activities.  

In a May 2005 letter, a vocational expert evaluated the 
extent to which the veteran's service-connected disabilities 
caused him to be unemployable.  The vocational expert noted 
that a private physician found the veteran to have reduced 
energy due to his renal disease and hepatitis C.  He found 
that the veteran's private physicians had suggested that he 
sit with his legs elevated.  He also found that the veteran 
had documented fatigue due to his hepatitis C and renal 
failure as well as limited bilateral manual dexterity due to 
the damage to his upper extremities from frostbite.  He 
reported that the veteran had to switch hands after a short 
time and was unable to use his hands continuously for more 
than 10 to 15 minutes.  He also reported that the veteran 
suffered from nausea on a daily basis.  He found that the 
veteran could walk half a mile and stand for 20 minutes.  He 
stated that in the course of a normal eight hour day, the 
veteran rested twice for at least an hour each time, and if 
he did not rest, he would suffer from the inability to focus 
or concentrate due to fatigue.  The vocational expert found 
that the veteran suffered from skin irritation and that his 
frostbite injuries were aggravated by exposure to coldness or 
dampness.  He also noted that the veteran's Global Assessment 
of Functioning (GAF) scores were 45.  The vocational expert 
found that the veteran was totally disabled.  He cited a 
variety of vocationally significant limitations that would 
preclude employment, including the need to elevate one's feet 
while sitting down, the need to lay down during working 
hours, lack of bilateral manual dexterity, inability to 
concentrate, and low psychology scores on the GAF.  

On VA examination in January 2007, the veteran reported that 
he had found it to be increasingly difficult to grasp things 
and walk.  He stated that he experienced cramps if he walked 
or bent over.  He complained of feeling like his veins were 
popping and getting a burning sensation up to his lower back 
even though he did not have back pains.  He reported getting 
cramps in his hands while driving and having some muscle 
aches.  He denied paresthesias.  He further reported an 
inability to stand heat and cold as well as being prone to 
sweating and infections in his feet.  He complained of 
experiencing a burning pain in his legs when walking more 
than one city block and burning pain up his arms when typing 
for more than a few minutes.  The veteran also reported 
increased fatigue due to his hepatitis C and significant low 
back pain throughout the bilateral buttocks radiating up to 
the mid-back area.  Examination revealed that symptoms 
related to the veteran's frostbite were not changed much.  
There was a little bit of hyperpigmentation in the bilateral 
toes.  There was decreased hair on the upper and lower 
extremities and a break in the epidermis between the first 
and second toe on the right foot and also over the lateral 
foot.  Strength testing was intact, but sustained contraction 
at the ankles did produce some cramping.  Reflexes were 
intact and symmetric throughout.  Sensation was intact to 
light touch but diminished to pinprick to the fingers 
bilaterally and to just above the ankles bilaterally.  The 
veteran had a very mild wide-based gait but was able to 
tiptoe and heel walk in a straight line without problems.  
There was tenderness to palpation throughout the lumbosacral 
paraspinal muscles and mild edema of the lower extremities.  
There were also increased varicosities throughout the lower 
legs and mild discoloration particularly at the ankles, 
consistent with chronic venous stasis changes.  The examiner 
noted that the veteran had been diagnosed with peripheral 
arterial disease.  The examiner found that the veteran's cold 
injury symptoms had been stable and would not be expected to 
extend more proximally.  He also found evidence of mild 
peripheral neuropathy with mostly negative sensory symptoms, 
the cause of which was likely from the hepatitis C or 
inherited from the veteran's mother, who had an abnormal gait 
and flat feet.  The examiner diagnosed the veteran with end-
stage renal disease secondary to focal segmental 
glomerulosclerosis, hepatitis C, coronary artery disease, 
hypertension, frostbite injury residuals to fingers and toes, 
bilateral hallux valgus, and pes planus.  He opined that all 
of these conditions led to a general unemployability for the 
veteran, and this was secondary to a severe chronic fatigue 
as well as decreased endurance and burning pain with attempts 
to work with hands or walk farther than one city block.  

A March 2007 electromyography revealed mild carpal tunnel 
syndrome of the right upper extremity but no evidence of 
polyneuropathy in the right upper or right lower extremity.     

The veteran and his wife testified before the Board at a 
Travel Board hearing in April 2007.  Testimony revealed that 
the veteran had limitations with his job as a truck driver 
because his hands would cramp up while driving, and it was 
also difficult to lift steel to load the truck in cold 
weather.  He testified that he would try to stretch out his 
muscles to relieve the cramping and also try to stay warm 
since his hands were sensitive to cold weather.  He reported 
that he would also get cramps in his toes and legs, causing 
him to stop the truck and pull over to the side of the road.  
He stated that it was hard grasping things when he worked as 
a cook.  He testified that his feet hurt at factory jobs from 
walking or standing, and he would get a burning sensation in 
his calf muscles from walking.  He also reported that he had 
to elevate his feet while he was sitting to aid in the 
circulation.  He stated that he had to change his socks 
multiple times a day because his feet would sweat a lot due 
to heat sensitivity.  He further testified that his feet 
bruised easily and the skin peeled often.  He reported having 
interrupted sleep during the night because of cramps in his 
forearms, calves, and feet, and as a result, he had to take 
naps during the day.  He testified that he could not walk 
farther than one block before his feet would cramp up or 
stand more than five minutes before his legs would cramp up.  
He also stated that he dropped objects about once or twice a 
week because he could not get a good grip on them.  The 
veteran's wife testified that her husband used to be a strong 
man, but his condition had worsened over the past five to ten 
years, and he had gotten a lot weaker.  She also reported 
that he did not sleep well at night because of his cramps and 
took two to three naps a day.  

After a thorough review of the record, the Board concludes 
that the veteran is not unemployable due solely to his 
service-connected disabilities.  The Board finds that the 
evidence does not show that his service-connected 
disabilities preclude employment when considered apart from 
his nonservice-connected disabilities.  The May 2005 opinion 
from the vocational expert found that the veteran was totally 
disabled, but this was based on a variety of factors other 
than his service-connected disabilities of residuals of cold 
injury, including an inability to concentrate, the need to 
rest due to documented fatigue from his nonservice-connected 
hepatitis C and renal disease, and low psychology scores on 
the GAF.  Similarly, the January 2007 VA medical opinion 
found that all of the veteran's medical disorders led to a 
general unemployability for the veteran, and this was 
secondary to a severe chronic fatigue as well as decreased 
endurance and burning pain with attempts to work with hands 
or walk farther than one city block.  There is no competent 
evidence of record showing that the veteran is unable to 
maintain any form of substantially gainful employment due 
solely to the severity of his service-connected residuals of 
frostbite.  All medical opinions finding the veteran 
unemployable have considered his nonservice-connected renal 
disease, hepatitis C, and psychological disabilities.    

The veteran asserts that he is no longer able to work in jobs 
requiring physical labor due to his residuals of cold injury 
disabilities, but there is no indication that these 
disabilities standing alone preclude him from other gainful 
employment.  Rather, the evidence in this case indicates that 
the veteran's nonservice-connected conditions preclude him 
from being employed.  The Board therefore concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  His service-connected conditions may 
affect his abilities to some degree, but there is no evidence 
that he is unable to perform sedentary or light duty work, or 
some other type of substantially gainful employment 
specifically as a result of these conditions.  No medical 
professional has ever stated that the veteran's service-
connected disabilities alone preclude his obtaining or 
maintaining employment.  The veteran already receives an 80 
percent disability rating, which reflects the impairment of 
his employability occasioned by his service-connected 
residuals of frostbite.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and March 2006; 
a rating decision in February 2004; and a statement of the 
case in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  
  

ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.   



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


